Appellant insists that there was error in refusing to grant his motion for a continuance. From the bill of exceptions it appears that the appellant was indicted on the 22nd Day of December and arrested on the following *Page 284 
day, that he was tried on the 31st of December, and that court adjourned on January 2nd.
Appellant avers that there was not sufficient time between the date of his arrest and the time for the expiration of the term of court within which to take the depositions; that Scott was confined at the State Farm at Roseberg. These averments were meagre. The law of diligence did not demand that the appellant do a vain thing nor perform the impossible. See Copeland v. State, 249 S.W. 1049. It did require that he use reasonable diligence. See Art. 543, C. C. P., 1925; also Vernon's Ann. Tex. C. C. P., 1925, Vol. 1, pp. 426, 431 and authorities collated; Jordan v. State, 96 Tex.Crim. Rep.; Smith v. State, 97 Tex.Crim. Rep.; Payne v. State, 84 Tex. Crim. 2. The distance and means of communication between Roseberg and the place of trial are not stated. If the appellant had filed the proper affidavit demanded by Art. 741, C. C. P., or had prepared, filed and had served interrogatories upon the prosecuting officer as required by Art. 742, C. C. P., his position in seeking a continuance would certainly have been stronger. So far as the averments of the motion are concerned, such efforts might have resulted in securing the depositions. There were at least eight days intervening within which nothing was done. Five of them would suffice for service if the prosecuting officer did not at an earlier date file cross-interrogatories. A matter quite similar was before the court in Hornsby's case, 91 Tex.Crim. Rep.. It was there held in substance that to be in a position to demand a continuance in order to obtain depositions the accused should have availed himself of such means as were at hand, "and if after taking such steps he failed, he would at least have been in a position to insist that he had been diligent in his efforts to obtain the testimony." So, in the present case, the appellant having taken no preliminary steps towards taking the depositions and failing by proof or averments to show that it would not have been practicable to obtain the testimony, the mere averment of conclusion that there was not sufficient time would not warrant this court in declaring that in refusing the continuance and the motion for new trial there was an abuse of discretion by the trial court.
The motion for rehearing is overruled.
Overruled. *Page 285